United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Durham, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0057
Issued: February 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 13, 2015 appellant filed a timely appeal of a July 31, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish an occupational
disease due to factors of her federal employment.
FACTUAL HISTORY
On October 10, 2014 appellant then a 53-year-old mail distribution clerk, filed an
occupational disease claim (Form CA-2), alleging that she developed severe pain in her hand and
loss of use of her thumb while performing repetitive work duties which included sorting raw
1

5 U.S.C. § 8101 et seq.

mail, letters, flats, and parcels. She first became aware of her condition on July 10, 2014 and
realized it was causally related to her employment on August 21, 2014. Appellant did not stop
work.
Appellant submitted a report from a physician assistant, dated August 21, 2014, which
reflected a diagnosis of carpal tunnel syndrome and a request for a nerve conduction study and
electromyogram (EMG).
By letter dated November 17, 2014, OWCP advised appellant of the type of evidence
needed to establish her claim, particularly requesting that she submit a physician’s reasoned
opinion addressing the relationship of her claimed condition and specific employment factors.
Appellant submitted a statement dated December 10, 2014. She noted working as a clerk
for the employing establishment since October 22, 1988 and her duties included boxing mail,
pulling down manual letters in carrier sequence, and sorting manual flats. Appellant also worked
as a trainer and window clerk where she taught others to use an automated machine, keyed in zip
codes, and received and distributed packages. She reported falling in 2007 during an ice storm
and sustained a hairline fracture in her wrist.
In a December 23, 2014 decision, OWCP denied the claim as there was no medical
evidence establishing a diagnosed condition related to the work factors.
On May 18, 2015 appellant requested reconsideration. In an undated statement she
asserted that she had developed carpal tunnel syndrome and locking of her thumb as a result of
performing her repetitive clerk duties. Appellant submitted another report from a physician
assistant dated August 21, 2014, where she had been treated for numbness of the right thumb and
index finger. The physician assistant diagnosed right thumb stenosing tenosynovitis. In a
September 25, 2014 report, the physician assistant noted appellant’s complaints of bilateral hand
pain and paresthesias and that an EMG revealed severe right carpal tunnel syndrome.
Appellant was treated on September 16, 2014 by Dr. Robert Wilson, Board-certified in
physical medicine and rehabilitation, for carpal tunnel syndrome, shoulder joint pain, neck pain,
and calcified tendinitis of the shoulder. She reported triggering of her right digit, distal hand
numbness with decreased strength. Dr. Wilson performed an EMG which revealed severe
bilateral carpal tunnel syndrome, significant motor axonopathy of the right hand, right ulnar
slowing neuropathy of the elbow, and tenosynovitis.
Appellant was also seen by Dr. Aldridge Mack, III, a Board-certified orthopedist, on
September 25, 2014, who diagnosed carpal tunnel syndrome. In a later report dated June 29,
2015, Dr. Mack treated her for bilateral carpal tunnel syndrome with right trigger thumb. He
noted that the EMG revealed severe right and moderate left carpal tunnel syndrome. Dr. Mack
noted examination findings of numbness and tingling in the right hand, painful nodule at the A1
pulley, locking, and catching in the right thumb, with positive Tinel’s sign on the right. He
diagnosed bilateral carpal tunnel syndrome, right worse than left, and right trigger thumb.
Dr. Mack recommended right open carpal tunnel release and a right A1 pulley release of the
right thumb.

2

In a decision dated July 31, 2015, OWCP denied the claim finding that the medical
evidence failed to provide a rationalized opinion explaining the causal relationship between the
diagnosed condition and employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place, and in the
manner alleged. Appellant must also establish that such event, incident, or exposure caused an
injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS
It is undisputed that appellant’s work duties as a mail processing clerk included
repetitively sorting mail, letters, flats, and parcels. It is also not disputed that she was diagnosed
with a bilateral carpal tunnel syndrome and right trigger finger. However, appellant has not
submitted sufficient medical evidence to establish that the diagnosed conditions are causally
related to her employment factors. On November 17, 2014 OWCP advised her of the type of
medical evidence needed to establish her claim, but she has failed to provide sufficient medical
evidence to establish that any of these conditions are causally related to the accepted
employment factors.

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

3

Appellant submitted a September 16, 2014 report from Dr. Wilson who treated her for
carpal tunnel syndrome, shoulder joint pain, neck pain, and calcified tendinitis of the shoulder.
Dr. Wilson diagnosed triggering of her right digit, distal hand numbness with decreased strength,
and following an EMG severe bilateral carpal tunnel syndrome, significant motor axonopathy of
the right hand, right ulnar slowing neuropathy of the elbow, and tenosynovitis. His report,
however, failed to provide a cause of these conditions4 nor did he reflect an understanding of her
work factors.5
Appellant was treated by Dr. Mack, who diagnosed bilateral carpal tunnel syndrome,
right worse than left, and right trigger thumb. Dr. Mack noted that appellant worked as a
supervisor at the employing establishment for 27 years. He recommended right open carpal
tunnel release and a right A1 pulley release of the right thumb. However, Dr. Mack’s reports are
also insufficient to establish the claim as he did not specifically address whether appellant’s
employment activities had caused or aggravated the diagnosed medical condition.6 He did not
explain the process by which repetitively sorting raw mail, letters, flats, and parcels would cause
or aggravate the diagnosed conditions.
Appellant submitted reports from a physician assistant. The Board has held that
treatment notes signed by a physician assistant are not considered medical evidence as these
providers are not considered physicians under FECA.7
Therefore, the Board finds that appellant has failed to submit sufficient medical evidence
to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish an
occupational disease due to factors of her federal employment.

4

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
5

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
6

Id.

7

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician assistants, nurses and physical
therapists are not competent to render amedical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
“physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law).

4

ORDER
IT IS HEREBY ORDERED THAT the July 31, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 10, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

